DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	An amendment, filed on 04/23/2021, is acknowledged. Claims 1 – 14 were amended, and claim 15 was added. No new matter was added. Claims 1 – 15 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 & 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 7851055 (Fukushima), in view of US 9970086 (Mouri), US 9044717 (Yao) and Miyazaki et al., “Dry Powder Coating using Planetary Centrifugal Mixer”, 2015 (Miyazaki).

Regarding claim 1, Fukushima discloses a graphite-particles-dispersed composite capable of effectively exhibiting high thermal conductivity owned by graphite and its production method, and discloses using graphite particles coated with a high-thermal-conductivity metal with an average aspect ratio of 2 or more, the metal is preferably at least one selected from the group consisting of silver, copper, and aluminum (C2/L15-18, C2/L31-32, C2/L50, C2/L47-48). Fukushima does not disclose preparing spherical metal powder. 
Mouri discloses a machine component made from raw metal powders that is compressed to form a green compact (abstract). Graphite is blended in with the raw material powders and 
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add spherical copper powder as taught by Mouri to the high-thermal-conductivity graphite-particles-dispersed composite material of Fukushima in order to achieve a more controllable blend of metal powder to graphite, because one having ordinary skill in the art would be motivated to maximize the thermal conduction by minimizing the spaces between the metal powder and the graphite flake, and take advantage of the added wettability afforded by the metal coating on the graphite particles. 
Fukushima further discloses electroless plating of the graphite to form a uniform thickness of metal coating on the graphite (C6/L44-50), and Mouri teaches blending metal powders and graphite (C3/L4-5), but neither explicitly disclose using a multi-axial mixing method for rotating or vibrating the container as recited by the claim language.
Yao discloses a centrifugal device capable of adjusting temperature of a material (Abstract). Yao further teaches that the centrifuge is a device that applies centrifugal force on a contained material M (material) contained within a container by spinning the container while revolving the container (Fig. 8: L1 & L2).  Notably, Yao teaches at Col. 2 lines 57-59 that the centrifuge is actualized as a device for stirring and defoaming, grinding, or emulsifying the contained material M and at Col. 8 lines 54-67, Yao describes various suitable materials for the 
Miyazaki discloses using a planetary centrifugal mixer (PCM) to powder blend (Abstract). Miyazaki teaches that the study aimed to reveal the feasibility of dry powder coating through ordered mixing of fine particles using PCM. Miyazaki teaches that the PCM is a mixer that exploits convective mixing derived from revolution and rotation movements for the rapid dispersion and mixing of as much as 500 g of a variety of materials. Miyazaki further teaches that the PCM used in the dry powder coating process was a model from the same company as describe in Yao (Abstract, Pg. 461/ [0002] Pg. 462/ [0001]). 
  
The person of ordinary skill in the art before the effective filing date of the claimed invention would appreciate Yao’s centrifugal device for accomplishing stirring as taught by Yao, and the dry powder mixing capabilities of such a device as taught by Miyazaki. Furthermore, one having ordinary skill in the art would also appreciate this device as a successful means to homogenize the powders of the combined teachings of Fukushima and Mouri.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that utilizing a centrifugal device as taught by Yao and the dry powder mixing capabilities of a centrifugal device as taught by Miyazaki, in combination with the blending of the powders of the Fukushima method as modified by Mouri, would result in a more homogenous blend of powders with a reasonable expectation of success, as multi-axial blending afforded by the Yao device using the Miyazaki taught capabilities of dry powder mixing, would allow for greater control over the properties of the final blended powder. 
Fukushima, further discloses manufacturing a green compact by pressing the mixture powder which reads on “(c) manufacturing a green compact by pressing the powder mixture” (Fig. 3a & b, C2/L27-28). Mouri discloses sintering the green compact which reads on “sintering the green compact to provide said metal hybrid, heat-dissipating material (C2/L34). 
Regarding claim 2, Fukushima, as modified by Mouri, Yao, and Miyazaki does not explicitly disclose wherein a variation in a median of sizes of the mixture powder before and after step (b) is not greater than 3%.
However, Fukushima does teach a relationship between average particle size and thermal conductivity, and states that as the average particle size of the graphite particles becomes smaller, more boundaries exist between the high-thermal-conductivity graphite particles and copper, resulting in increased thermal resistance at the boundaries, though on the other hand when the average particle size is too large (~553.3 µm), the thermal conductivity rather decreases (Fig. 4, C17/L4-10). 
Therefore, the person of ordinary skill in the art would take particle size to be a result effective variable, and would appreciate the teachings presented by Fukushima regarding average particle size v. thermal conductivity. Said person of skill in the art, through routine optimization/experimentation, would strive to keep the median size of particles of the mixed powder within the 3% variation as recited by the claim limitation (which notably encompasses 0% variation), as the sizes selected for the particles would lead to maximized and controlled thermal conductivity of the final sintered product (See MPEP 2144.05 (II)(a)).

Claims 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 7851055 (Fukushima), US 9970086 (Mouri), US 9044717 (Yao), and Miyazaki et al., “Dry Powder Coating using Planetary Centrifugal Mixer”, 2015 (Miyazaki), as applied to claim 1 above, and further in view of US 8501048 (Ueno).
 Regarding claim 3, Mouri discloses that upper and lower dies are brought close to each other to compress the raw material powder, which reads on “wherein step (c), manufacturing a green compact by pressing the mixture powder” (C6/L19-20).
However, Fukushima as modified by Mouri, Yao, and Miyazaki, does not explicitly disclose filling part of the mold and then pressing the mixture, and then repeating the process as-recited by the claim limitation. 
Ueno discloses a production method for a metal-graphite composite material favorable to two-dimensional diffusion of heat (Abstract), which is comparable to the modified method of Fukushima. Ueno further teaches a manufacturing step of forming a sintering precursor by use of the powder mixture, and in order to form a sintering precursor by compacting a powder mixture, the manufacturing step may be performed by repeating the steps of filling the powder mixture into a mold (C3/L9-10, C3/L30-33). 
 Ueno further teaches uniaxially pressing the powder mixture thus filled, and in order to form a sintering precursor by compacting a powder mixture, step (2), forming a sintering precursor by use of the powder mixture, may be performed by repeating the sub-steps of filling the powder mixture into a mold and uniaxially pressing the powder mixture thus filled (C3/L30-34). 
Therefore, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to utilize the repeated steps of partial filling and uniaxially pressing as taught by Ueno in the modified production method of Fukushima in order to create a production method that allows for maximized controllability of the green compact, because by controlling the layers as they are added to the green compact, one having ordinary skill in the art would be able to maximize the thermal conductivity in the desired direction and have a reasonable expectation of success by implementing the added repeated filling and pressing sub-steps. 
Regarding claim 4, Ueno discloses that the scaly graphite powder in which the normal vector to the scaly surface thereof is tilted at 20° or higher with respect to a normal vector to the readily heat-conducting surface (that is, a direction vector of the pressurizing direction) be 15% or less relative to the whole amount of the scaly graphite powder, which reads on “wherein in step (c), an orientation control rate has a value equal to or higher than 70% and is defined as a rate by which an angle between the graphite powder and a direction perpendicular to a pressing direction is controlled to have an absolute value equal to or less than 20°” (C5/L26-32). 
The Examiner notes that the lower bound of the angle between the surface of the graphite and the direction vector of the pressurization direction touches the upper bound of the claimed limitation, and the percentage of powder that should be at 20° disclosed can be read as 85% or higher of the whole, which reads on the claim limitation.
Regarding claim 5, Ueno discloses that the matrix powder comprises any one selected from among copper (Cu), aluminum (Al), and alloys thereof, which reads on “ wherein the metal 
Regarding claim 6, Mouri discloses that the copper powder used has a grain size of approximately 20 µm to 100 µm, which overlaps with the claimed range of 1 µm to 100 µm (C5/L53-54) (See MPEP 2144.05 (I)).
Regarding claim 7, Fukushima discloses that the high thermal conductivity owned by graphite can be obtained by coating relatively large graphite particles with a high-thermal-conductivity metal, which reads on “wherein the graphite powder is coated with a metal film comprising a metal” (C2/L24-27).
Regarding claim 8, Fukushima discloses that it is preferably at least one selected from the group consisting of silver (Ag), copper (Cu), and aluminum (Al), which reads on “wherein the metal film comprises a metal selected from the group consisting of Cu, Ag, Ni, and combinations thereof” (C4/L59-61).
Regarding claim 9, Fukushima discloses that to form a metal coating of uniform thickness on large amounts of graphite particles, an electroless plating method and a mechanical alloying method are preferable, particularly the electroless plating method is more preferable, which reads on “wherein the metal film is coated by a method selected from the group consisting of electroless plating, electroplating, physical vapor deposition (PVD), and chemical vapor deposition (CVD) (C6/L44-48).
Regarding claim 10, Fukushima discloses wherein the average particle size of the graphite particles used is 20 µm to 500 µm, which is within the claimed range of “1 µm to 1000 µm” (C4/L22-23) (See MPEP 2144.05 (I)).
claim 11, Ueno discloses that the metal-graphite composite comprises 20-80% by volume of a scaly graphite powder and a matrix selected from the group consisting of copper, aluminum and alloys thereof (C2/L52-55). The Examiner notes that 3:7 is around 43% which is the lower bound of the range given by the claim limitation. This value is overlapped by the prior art range and overlapping ranges has been held as a case of prima facie obviousness (See MPEP 2144.05 I).
Regarding claim 12, Ueno discloses that a graphite die is filled with 4 g to 5g of the powder mixture, and that powder was compacted, and the steps were repeated 10 times for a total of 50 g of material, which reads on the claimed limitation of, “wherein the initial portion has a weight ratio of the powder mixture filled in the mold to a total powder mixture that is higher than 0.04 and lower than 1 (C9/L18-22).
The Examiner notes that this embodiment is an example of the method already taught, and each addition is only 0.1 of the total, which falls within the range given by the claim limitation, and as such reads on the claim limitation as recited.  
 Regarding claim 13, Fukushima discloses that in the case of hot-pressing, the pressing pressure is preferably 10 MPa or more, more preferably 50 MPa or more, which reads on “wherein, in step (c), the uniaxial pressing is performed at a value ranging from 10 MPa to 100 MPa” (C7/L15-17). 
Regarding claim 14, Fukushima discloses that the compacting/sintering can be done using a hot-pressing (HP) method or a pulsed-current pressure sintering (SPS) method, which reads on “wherein, in step (d), the sintering is performed using a method selected from the group 
Regarding claim 15, Miyazaki discloses that the upper limit of the speed used for the PCM during dry powder mixing was 1000 rpm which reads on “wherein the multi-axial mixing method for rotating or vibrating the container about two or more different rotation axes in step (b) is performed as a rotational vibration with a certain cycle about each rotation axis and has a speed of rotation ranging from not less than 1,000 to not more than 3,000 revolutions per minute (rpm)” (Table 2) (See MPEP 2144.05 (I)).

Response to Arguments
Applicant’s arguments filed 04/29/2021 have been fully considered but they are not persuasive. However, in light of the amendments made, the previous 35 U.S.C. 103 rejections of claims 1-14, filed 02/02/2021, are withdrawn and upon further consideration, new ground(s) of rejection have been made, as necessitated by Applicant’s amendments, in view of US 7851055 (Fukushima), US 9970086 (Mouri), US 9044717 (Yao), Miyazaki et al., “Dry Powder Coating using Planetary Centrifugal Mixer”, 2015 (Miyazaki), and US 8501048 (Ueno) as shown above.

The Applicant’s argument that Yao’s disclosure “must be a substance at least containing fluid components,” has been overcome by the addition of Miyazaki’s teaching that a planetary centrifugal mixer (PCM) can be used to mix dry powders, without any mixing aids, as stated above (Remarks: Pg. 12/L25-27). Miyazaki’s disclosure of how a PCM functions as well as the disclosure that the dry powder mixing, is not only known, but can be applied to a variety of dry claim 1. Additionally, the Examiner’s reliance on the disclosure of Yao’s two axes of rotation still overcomes the claim as amended, as Yao clearly delineates both L1 and L2 as the rotatable axes. 
       
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL E. GIL-FIGUEROA whose telephone number is (571)272-1032.  The examiner can normally be reached on M-F 08:00-16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.G-F./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735